UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6036


STEPHEN MARK HAUSE,

                Plaintiff - Appellant,

          v.

DAYNE PHILLIPS, Assistant Public Defender, in his Individual
and Official Capacities on behalf of the Lexington County
Public Defender’s Office,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Richard M. Gergel, District Judge.
(3:13-cv-02743-RMG)


Submitted:   April 24, 2014                 Decided:   April 30, 2014


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen Mark Hause, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen Mark Hause appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§§ 1915(e)(2)(B), 1915A (2012).       We have reviewed the record and

find   no   reversible   error.   Accordingly,    we   affirm   for   the

reasons stated by the district court.         Hause v. Phillips, No.

3:13-cv-02743-RMG (D.S.C. Dec. 18, 2013).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                  2